ORDER

PER CURIAM.
TLC Lines, Inc. appeals an award of the Labor and Industrial Relations Commission awarding death benefits and burial expenses to the minor dependent children of Richard Bishop. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the *599parties with a memorandum opinion, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).